EXHIBIT NN, Inc. has amended Schedule Ato the Employment Agreements (the "Employment Agreements") of the following executive officers: James O. Anderson James H. Dorton Frank T. Gentry Jeffrey Hodge William C. Kelly, Jr. Robert Sams Thomas Zupan The text of the Amended Schedule A is attached hereto and incorporated by reference herein. All other terms and conditions of the Employment Agreements remain unchanged. Amended Schedule A Executive's Severance Payment shall be a lump sum payment equal to: 1.2.0 times Executive's base salary (as of the date of Executive's termination); plus 2.1.0 times Executive's median bonus available at the following bonus target percentage: 40%.
